Title: From John Adams to James Warren, 12 May 1776
From: Adams, John
To: Warren, James


     
      My dear Friend
      
       May 12. 1776
      
     
     Yours of Ap. 30. was handed me yesterday. My Writing So seldom to you, proceeds from Necessity not Choice, I assure you. I can Sympathize with you in your ill Health, because I am always unwell my­self. Frail as I am, at best, I am feebler in this Climate than at home. The Air here has no Spring—And My Mind is overborne with Burdens. Many Things are to be done here and many more to think upon by day and by night. Cares come from Boston, from Canada, from, twelve other Colonies, from innumerable Indian Tribes, from all Parts of Europe and the West Indies. Cares arise in this City, and in the most illustrious Assembly and Cares Spring from Colleagues. Cares enough! Dont you pity me. It would be some Comfort to be pitied—But I will scatter them all. Avaunt ye Daemons!
     An Address to the Convention of Virginia, has been published here as an Antidote to the popular Poison, in “Thoughts on Government.” Read it, and see the Difference of sentiment. In New England, the “Thoughts on Government” will be disdained, because they are not popular enough. In the Southern Colonies, they will be despised and dissected, because too popular.
     But my Friend, between you and me, there is one Point, that I cannot give up. You must establish your Judges Salaries—as well as Commissions—otherwise Justice will be a Proteus. Your Liberties, Lives and Fortunes will be the Sport of Winds.
     I dont expect, nor indeed desire that it should be attempted to give the Governor a Negative, in our Colony. Make him President, with a casting Voice. Let the Militia Act remain as it is. But I hope you will make a Governor, or President in May. Congress have passed a Vote, with remarkable Unanimity for assuming Government in all the Colonies, which remains only for a Preamble. You will see it in a few days. It is the Fate of Men and things which do great good that they always do, great Evil too. Common sense by his crude, ignorant Notions of a Government by one Assembly, will do more Mischief, in dividing the Friends of Liberty, than all the Tory Writings together. He is a keen Writer, but very ignorant of the Science of Government. I see a Writer in one of your Papers, who proposes to make an Hotch Potch of the Council and House. If this is attempted, farewell.
     Who will be your Governor, or President, Bowdoin or Winthrop, or Warren. Dont divide. Let the Choice be unanimous, I beg. If you divide you will Split the Province into Factions. For Gods Sake Caucass it, before Hand, and agree unanimously to push for the Same Man. Bowdoins splendid fortune, would be a great Advantage, at the Beginning. How are his Nerves and his Heart? If they will do, his Head and Fortune ought to decide in his favour.
     The office of Governor of the Massachusetts Bay, Surrounded as it will be with Difficulties, Perplexities, and Dangers, of every Kind, and on every side will require the clearest and coolest Head, and the firmest Steadyest Heart, the most immoveable Temper and the profoundest Judgment, which you can find any where in the Province. He ought to have a Fortune too, and extensive Connections. I hope that Mr. Bowdoins Health is such, that he will do—if not you must dispense with Fortune, and fix upon Winthrop I think. I know not where to go, for a better—unless the Major General for the old Colony, can be agreed on with equal Unanimity whom I should prefer to both of the other, provided an equal Number would agree to it—for I confess, my Rule should be to vote for the Man upon whom the Majority run that the Choice might be as unanimous and respectable as possible. I dread the Consequences of Electing Governors, and would avoid every Appearance of and Tendency towards Party and Division, as the greatest Evil.
     I have sent down a Resignation of my Seat at the Board, because this is not a Time, if ever there was or can be one for Sinecures. Fill up every Place. They ought to be full. I believe I must resign the Office, which the Board have assigned me for the same Reason. But I shall think a little more about that and take Advice.
    